              Case 21-10474-MFW          Doc 316      Filed 04/22/21     Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE


IN RE:                                               CASE NO. 21-10474 (MFW)

ALAMO DRAFTHOUSE CINEMAS
HOLDINGS, LLC, et al,                                 Chapter 11
                                                      Jointly Administered
    DEBTORS.
                                                      Hearing: May 3, 2021 at 11:30 a.m. ET



  LOCAL TEXAS TAX AUTHORITIES' OBJECTION TO DEBTORS’ MOTION FOR
ENTRY OF : (A) AN ORDER (I) SCHEDULING A HEARING ON THE APPROVAL OF
 THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE
  AND CLEAR OF ALL ENCUMBRANCES OTHER THAN ASSUMED LIABILITIES
AND PERMITTED ENCUMBRANCES, AND THE ASSUMPTION AND ASSIGNMENT
     OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, (II)
     APPROVING CERTAIN BIDDING PROCEDURES AND ASSUMPTION AND
    ASSIGNMENT PROCEDURES, AND THE FORM AND MANNER OF NOTICE
    THEREOF, (III) APPROVING THE DEBTORS’ ENTRY INTO THE STALKING
  HORSE APA AND ALL OF ITS TERMS, INCLUDING BIDDING PROTECTIONS,
   AND (IV) GRANTING RELATED RELIEF; AND (B) AN ORDER (I) APPROVING
   ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE OF ALL OR
  SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL
   ENCUMBRANCES OTHER THAN ASSUMED LIABILITIES AND PERMITTED
ENCUMBRANCES, (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
    CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (IV)
                        GRANTING RELATED RELIEF


TO THE HONORABLE COURT:

    NOW COME Bexar County, Dallas County, El Paso, Ellis County, Irving ISD, Nueces County

and Tarrant County (jointly the “Local Texas Tax Authorities” or “Tax Authorities”) and file their

Objection to the Debtors' Motion for entry of an Order approving the sale of substantially all

property of the Debtors, and for other related relief (Docket no. 36, hereinafter the “Sale Motion”).

In support of their Objection, the Tax Authorities would show the Court the following:


1
                                                 1
               Case 21-10474-MFW          Doc 316      Filed 04/22/21     Page 2 of 5




                                                  I.

    The Local Texas Tax Authorities are political subdivisions of the State of Texas authorized to

assess and collect ad valorem taxes pursuant to the laws of the State. The Tax Authorities have

filed secured claims totaling approximately $435,000 for ad valorem taxes owed on the Debtors’

personal property for the 2020 and 2021 tax years.



                                                 II.

     The claims of the Tax Authorities are secured with unavoidable liens that are superior to that

of any other secured claimant pursuant to the Texas Constitution, Article VIII, Section 15, and the

Texas Property Tax Code §§ 32.01 and 32.05(b). The priority of the tax claims and related liens is

determined under applicable non-bankruptcy law. 11 U.S.C. § 506; Butner v. U.S., 440 U.S. 48,

55 (1979).     The tax lien takes priority over the claim of any holder of a lien on property

encumbered by the tax lien, whether or not the debt or lien existed before the attachment of the tax

lien. See Texas Property tax Code §32.05 (b); See also Central Appraisal District of Taylor

County v. Dixie-Rose Jewels, Inc., 894 S.W. 2d 841 (Tex. App. 1995) (bank’s foreclosure of its

purchase money lien on personal property did not defeat or destroy the taxing unit’s statutory tax

lien). The tax lien arises on January 1 of each tax year and “floats” to after acquired property.

See City of Dallas v. Cornerstone Bank, 879 S.W. 2d 264 (Tex. App. - Dallas 1994). The tax lien

is a lien in solido and is a lien on all personal property of the Debtor. See In re Universal Seismic,

288 F.3d 205 (5th Cir. 2002). The tax lien is also unavoidable. See In re: Winns, 177 B.R. 253

(Bankr. W.D. Tex. 1995). Pursuant to Paragraph 53 of the Financing Order (Docket no. 249), the

liens of the Tax Authorities are not subordinated by the liens granted in the Financing Order.




2
                                                  2
               Case 21-10474-MFW          Doc 316       Filed 04/22/21     Page 3 of 5




                                                 III.

        The proponents of the Sale Motion have failed to demonstrate that the liens of the Tax

Authorities are adequately protected. While the Movants have agreed that the tax liens may

attach to the sale proceeds, such lien attachment does not adequately protect the tax liens and

claims of the Tax Authorities as required by 11 U.S. C. § 363(e).

     The proceeds from the sale of the Tax Authorities' collateral constitute the cash collateral of

these claimants, and they object to the use of their collateral to pay any other creditors of this

estate, particularly junior lienholders. Pursuant to 11 U.S.C. § 363(c) (4), absent consent by these

claimants or an order of the Court permitting use of their cash collateral, the Debtors “shall

segregate and account for any cash collateral” in their possession. The Debtors have not filed a

motion seeking to use the cash collateral of these claimants nor has there been notice or a hearing

on the use of these claimants’ collateral. Accordingly, absent their consent, a segregated account

must be established from the sale proceeds to comply with the requirements of § 363(c)(4). The

proceeds from the sale of the Tax Authorities' collateral should not be distributed to any other

party, and particularly in repayment of junior liens such as the DIP Obligations, unless and until

their claims, including any interest thereon as allowed under 11 U.S.C. §§ 506(b), 511 and 1129,

are paid in full.

      Further, in the event of a credit bid (as permitted under paragraph 39 of the Interim DIP

Order, pages 49-50), there may be no sale proceeds to which the liens can attach or which may be

used to pay the claims of the Tax Authorities. In the event of a credit bid by a junior lienholder,

the Tax Authorities’ liens should be paid at closing. A credit bid by a junior lienholder is an attempt

to avoid the consequences of foreclosing/seizing the property under applicable non-bankruptcy

law which would require it to take the property subject to the tax liens. There is no legal or


3
                                                  3
              Case 21-10474-MFW           Doc 316      Filed 04/22/21     Page 4 of 5




equitable basis for thus subordinating or avoiding the tax liens.        Absent provisions for the

adequate protection of the tax liens, the Local Texas Tax Authorities object to the approval of a

sale on a credit bid.



                                                 IV.

    WHEREFORE, the Local Texas Tax Authorities object to the Debtors’ Sale Motion and request

this Court to order appropriate provisions to assure the protection of the position of these secured

tax creditors, and further request such other relief as to which the Court may find they are entitled.



Dated: April 22, 2021



                                       Respectfully submitted,

                                       LINEBARGER GOGGAN BLAIR & SAMPSON, LLP

                                       BY:    /s/ Elizabeth Weller
                                               Elizabeth Weller
                                               Tex. Bar No. 00785514

                                       2777 N. Stemmons Fwy., Ste. 1000
                                       Dallas, TX 75207
                                       (469)221-5075 phone
                                       (469)221-5003 fax
                                       BethW@LGBS.com email

                                       Counsel for the Local Texas Tax Authorities




4
                                                  4
              Case 21-10474-MFW          Doc 316     Filed 04/22/21       Page 5 of 5




                                  CERTIFICATE OF SERVICE

I hereby certify that this 22th day of April, 2021, I caused a true and exact copy of the foregoing
to be served upon all parties to the Court’s electronic noticing system and upon the parties set
forth below via electronic mail as indicated.

                                                   /s/ Elizabeth Weller
                                                 Elizabeth Weller



Debtors, Alamo Drafthouse Cinemas Holdings, LLC
Attn: Matthew Vonderahe (matt.vonderahe@drafthouse.com );

Young Conaway Stargatt & Taylor, LLP
Attn: Matthew B. Lunn (mlunn@ycst.com ) and Kenneth J. Enos (kenos@ycst.com );

Pachulski Stang Ziehl & Jones LLP
Attn: Brandford Sandler (bsandler@pszjlaw.com) and Robert Feinstein
(rfeinstein@pszjlaw.com)

Ropes & Gray LLP,
Attn: Gregg M. Galardi (gregg.galardi@ropesgray.com)

Proskauer Rose LLP
Attn: Charles A. Dale (cdale@proskauer.com)

Office of the United States Trustee,
Attn: Timothy J. Fox, Jr. (Timothy.Fox@usdoj.gov )




5
                                                 5
